    Case 6:20-cv-00107-JRH-CLR Document 8 Filed 03/22/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                   STATESBORO DIVISION


DEBORAH LAUFER,
                                              •Ar


        Plaintiff,                            *
                                              *


              V.                              *                       CV 620-107
                                              ■k


GOLDEN PARKWAY VENTURES LLC,                a *
Georgia Corporation,                          *
                                              ■k


        Defendant.                            *



                                         ORDER




        Before      the   Court    is    Plaintiff         Deborah     Laufer's    Notice        of


Voluntary         Dismissal.       (Doc.    7. )       Because    Defendant      has     neither

answered the complaint nor moved for summary judgment,                                 dismissal

is proper under Federal Rule of Civil Procedure 41(a) (1) (A) (i) .

        IT   IS    THEREFORE      ORDERED   that       this   action    is    DISMISSED     WITH


PREJUDICE.         The    Clerk   is    directed      to   TERMINATE    all    deadlines     and


motions and CLOSE this case.                Each party shall bear their own costs

and attorney's fees.

        ORDER ENTERED at Augusta,                   Georgia this              Say of March,

2021.




                                                                                         JUDGE
                                                           ■ITED ^TATES DISTRICT COURT
                                                                 IN   DISTRICT    OF    GEORGIA
